Citation Nr: 1032088	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for diabetes 
mellitus type II, to include as due to herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a visual 
disorder, to include as secondary to diabetes mellitus type II.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a head injury, to include headaches, a seizure 
disorder, memory loss, and a scar.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a left 
knee disability.

5.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus type II.

6.  Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently rated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.  The appeal was subsequently transferred to the 
RO in Winston Salem, North Carolina.

In May 2010, the Veteran presented testimony at a personal 
hearing conducted at the Winston-Salem RO before the undersigned 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of this 
personal hearing is in the Veteran's claims folder.

During his May 2010 hearing, the Veteran testified that he is not 
working.  When he last worked, he indicated that he was having 
problems with his knees, black outs, as well as getting along 
with people, which he attributed to his service-connected PTSD.  
The Board observes that the Veteran was denied entitlement to 
TDIU in an August 2007 rating decision, which he did not appeal.  
However, as the current evidence of record indicates that the 
Veteran is contending that he cannot work based on his service-
connected PTSD that is on appeal and his service-connected right 
knee disability that is not on appeal, as well as his nonservice-
connected disabilities, the Board finds that a referral is 
necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Accordingly, the issue of TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

New and material evidence having been submitted, the issue of 
entitlement to service connection for diabetes mellitus type II 
is reopened and remanded in the decision below.  All other 
matters on appeal are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In April 2005, the RO denied the claim for service connection 
for diabetes mellitus type II.  The Veteran was notified of that 
decision in May 2005, but he did not initiate an appeal.

2.  Some of the evidence received since April 2005 when 
considered by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for diabetes 
mellitus type II. 


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied service connection 
for diabetes mellitus type II is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 
(2009).

2.  New and material evidence has been received, and the claim 
for service connection for diabetes mellitus type II is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The Board finds 
that VA compliance with the mandates of the VCAA is sufficient to 
permit review of the petition to reopen for entitlement to 
service connection for diabetes mellitus type II, the merits of 
which are remanded for further development by the RO, as 
discussed below.  As the determination below represents a grant 
of the petition to reopen, a detailed discussion of the impact of 
the VCAA on this appeal is not necessary.  In view of the 
outcome, any deficiencies in such notice or assistance have not 
prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds 
Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Initially, the Board notes that an August 2002 rating decision 
denied service connection for diabetes mellitus type II because 
there was no diagnosis of the disorder.  The Veteran was denied a 
second time in an April 2005 rating decision for the same reason.  
Because the Veteran did not appeal those decisions, they are 
final and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In September, 2005, the Veteran requested that his claim for 
service connection for diabetes mellitus be reopened.  In order 
to reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. § 
5108.  New and material evidence means evidence not previously 
submitted to agency decision makers; which relates, either by 
itself or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which is 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  See also 
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

With these considerations, the Board has reviewed the record, 
with particular attention given to the additional evidence 
received since the final April 2005 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final rating decision is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent 
to the April 2005 decision includes, but is not limited to, VA 
and private treatment records as well as various statements 
submitted by the Veteran.  In particular, a September 2005 VA 
treatment entry noted that the Veteran had a positive history for 
diabetes mellitus that was controlled with diet.  

As noted above, the Veteran was previously denied service 
connection because there was no diagnosis of diabetes mellitus.  
There is now evidence indicating that he has been diagnosed with 
that disorder.  Obviously, this evidence is new in that it was 
not previously of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claim.  Further, 
as its credibility is presumed, the September 2005 VA treatment 
entry raises a reasonable possibility of substantiating the 
claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board 
finds that the additional evidence received since April 2005 
warrants a reopening of the Veteran's claim for service 
connection for diabetes mellitus type II, as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).






ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for type II diabetes mellitus 
is reopened, and to this extent only, the appeal is granted.


REMAND

Before the remaining matters on appeal can be addressed, the 
Board concludes that additional development needs to be 
undertaken in order to comply with the duty to assist with regard 
to all issues.  Specifically, the Board observes that in a March 
1991 claim for pension, the Veteran indicated that he was 
receiving treatment at the St. Albans VA facility.  However, the 
first VA treatment records of record are dated in 1996.  VA 
records are considered part of the record on appeal since they 
are within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As the Veteran indicated that he was 
in receipt of VA treatment since at least 1991, a remand is 
necessary to obtain these records.  

During a May 1991 VA examination in connection with a claim for 
pension, the Veteran also indicated that he was receiving 
treatment from Dr. M.C.K. (initials used to protect the Veteran's 
privacy) for his knee and head since September 1990 and from Dr. 
B. for a whole body injury in April 1991.  It appears that VA 
tried to obtain records from Dr. M.C.K. in September 1996, but 
the letter was returned to VA in October 1996.  It does not 
appear that VA tried to obtain records from Dr. B.  The Board 
concludes that as these records might pertain to the Veteran's 
claims for service connection for the residuals of a head injury 
and left knee disability, a remand is necessary to try to obtain 
these records.  38 C.F.R. § 3.159(c)(1).

During his December 2005 VA examination for PTSD, the Veteran 
indicated that he is in receipt of Social Security Administration 
(SSA) benefits.  However, it is unclear for which disabilities he 
is receiving such benefits.  The U.S. Court of Appeals for 
Veterans Claims has held that, where VA has notice that the 
veteran is receiving disability benefits from the SSA, and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Under the circumstances presented here, the RO should 
request the Veteran's SSA records.

In June 2006, the Veteran submitted a release for private 
treatment records from H.M.O./Dr. S.O. for hypertension and 
osteoarthritis and from S.M.A./Dr. E.O.A. for his knee.  It 
appears that the RO made two requests for these records with the 
second time being in May 2008.  The Veteran was informed that 
same month that the records had been requested, but that it was 
his responsibility to ensure that VA receives the records.  These 
records have not been associated with the claims file.  Although 
it appears that the RO has made two requests for these records 
and the Veteran was informed that it was his responsibility to 
ensure that VA receives them, the Board finds that another effort 
should be made to obtain these records, as the case is already 
being remanded for further development.

The Board will now address the additional development that needs 
to be undertaken specific to the following issues.


1.  Entitlement to service connection for diabetes mellitus type 
II.

As indicated above, the Board has reopened the claim for 
entitlement to service connection for diabetes mellitus type II.  
The Board observes that the Veteran served in Vietnam for 
approximately 11 months.  Further, he contended during his 
hearing that he is entitled to service connection for diabetes 
mellitus type II based on herbicide exposure.  See 38 C.F.R. 
§§ 3.307(a), 3.309(e).  Accordingly, as the Veteran has verified 
Vietnam service, exposure to herbicides is presumed.  However, 
before a decision can be reached on this matter, the Board 
concludes that a remand is necessary to afford the Veteran a VA 
examination.  Although the September 2005 VA treatment record 
indicates that the Veteran has diabetes mellitus, he has not 
undergone a full examination to confirm that he does meet the 
criteria for a diagnosis of diabetes mellitus type II.  
Accordingly, a remand is necessary for a VA examination.  
38 C.F.R. § 3.159(c)(4).
2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a visual 
disorder, to include as secondary to diabetes mellitus type II.

The Veteran was previously denied entitlement to service 
connection for defective vision in a May 1997 rating decision 
because there was no in-service record pertaining to the claimed 
condition and the first evidence of a visual problem was not 
until 26 years after his separation from service.  In an April 
2005 rating decision, the previous denial was confirmed and 
continued because there was no indication of a connection between 
a current eye condition and the Veteran's military service.  In 
May 2005, he was notified of this decision and did not initiate 
an appeal.  

Instead, in September 2005, the Veteran requested service 
connection for a vision problem secondary to his diabetes 
mellitus.  Concerning this, the Board notes that a new theory of 
causation for service connection for the same disease or injury 
that was the subject of a previously denied claim cannot be the 
basis of a new claim, but rather should be regarded as a claim to 
reopen the previously denied claim, and if the evidence 
supporting the Veteran's new theory of causation constitutes new 
and material evidence, then VA must reopen the Veteran's claim.  
See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see 
also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 
F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial 
on one theory is a final denial on all theories); see also 
Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).  Thus, the 
Veteran's claim for service connection on a secondary basis will 
be construed as a claim to reopen the previously denied claim for 
service connection for a visual disorder.

The Board notes that the Veteran has not been clearly advised of 
the reasons for the previous denials of his claim for service 
connection for a visual disorder. See Kent v. Nicholson, 20 Vet. 
App. 1 (U.S. Vet. 2006) (law requires VA to look at the bases for 
the denial in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial).
In this regard, the Veteran was informed in a November 2005 
notice letter that his claim for a vision problem had been 
previously denied, but he was not informed of the reasons why as 
required by Kent.  Accordingly, a remand is necessary to inform 
him that he was denied service connection for a visual disorder 
in April 2005 because there was no evidence of a connection 
between his military service and any current visual disorder.  
The notice should also provide the information and evidence 
necessary to substantiate his claim as secondary to diabetes 
mellitus type II.  

The Board also observes that a decision on the claim for service 
connection for diabetes mellitus could change the outcome of the 
Veteran's claim for a visual disorder.  In this regard, the Board 
observes that the Veteran has contended that this disorder is 
secondary to his diabetes mellitus, and a grant of service 
connection could affect the adjudication of the claim for service 
connection for a visual disorder.  As such, the claims are 
inextricably intertwined.  For this reason, the issue of service 
connection for diabetes mellitus must be resolved prior to 
resolution of the claim for service connection for a visual 
disorder. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(the prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to piecemeal 
decision-making or appellate litigation).  Accordingly, a remand 
is required for the RO to adjudicate the inextricably intertwined 
issue.


3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a head injury, to include headaches, a seizure 
disorder, memory loss, and a scar.

The Veteran was denied entitlement to service connection for 
forgetfulness in a May 1997 decision, which he did not appeal.  
In an April 2005 rating decision, he was denied service 
connection for a head injury, to include headaches and seizures.  
In particular, he was denied service connection because there was 
no evidence of a head injury in his service treatment records or 
evidence of a nexus.  He was notified of that decision in May 
2005 and did not initiate an appeal.

In a September 2005 statement, the Veteran again requested 
service connection for seizures, which were considered as part of 
the April 2005 rating decision denial of the claim for a head 
injury.  During his hearing, the Veteran asserted that during 
service he was involved in a jeep accident and hurt his head.  
The undersigned noted a scar on the right side of his temporal 
bone near his eye.  The Veteran also contended that he has 
headaches as a result of the alleged in-service head injury.  The 
Board observes that in previous statements he has also contended 
that he has memory loss as a result of a head injury.  
Accordingly, the issue has been recharacterized as reflected 
above to include all of the alleged residuals of a head injury.  

The Board observes that the Veteran has not been provided with 
the Kent v. Nicholson, 20 Vet. App. 1 (2006), notice information.  
Although the Veteran was informed in a November 2005 notice 
letter that his claim for seizures had been previously denied, he 
was not informed of the reasons why, as required by Kent.  
Accordingly, a remand is necessary to inform him that he was 
denied service connection for the residuals of a head injury in 
April 2005 because there was no evidence of a head injury in-
service or nexus.  


4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a left 
knee disability.

The Veteran was denied entitlement to service connection for a 
left knee disability in a September 1992 rating decision because 
his service treatment records were absent for evidence of a left 
knee condition.  He was again denied service connection in an 
August 2002 rating decision because there was no evidence of a 
nexus to service.  Most recently, he was denied entitlement to 
service connection in an April 2005 rating decision because of a 
lack of nexus.  Although he was informed of this decision in May 
2005, he did not initiate an appeal.  

The Board observes that the Veteran has not been provided with 
the Kent v. Nicholson, 20 Vet. App. 1 (2006), notice information.  
Accordingly, a remand is necessary to inform him that he was 
denied service connection for a left knee disability in April 
2005 because there was no evidence of a nexus.  


5.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus type II.

The Board further notes that a decision on the claim for service 
connection for diabetes mellitus could change the outcome of the 
Veteran's claim for erectile dysfunction.  In this regard, the 
Board observes that the Veteran has contended that this disorder 
is secondary to his diabetes mellitus, and a grant of service 
connection could affect the adjudication of the claim for service 
connection for erectile dysfunction.  As such, the claims are 
inextricably intertwined.  For this reason, the issue of service 
connection for diabetes mellitus must be resolved prior to 
resolution of the claim for service connection for erectile 
dysfunction. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(the prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to piecemeal 
decision-making or appellate litigation).  Accordingly, a remand 
is required for the RO to adjudicate the inextricably intertwined 
issue.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
with notice that complies with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), for the 
issues of whether new and material evidence 
has been submitted to reopen the claims for 
entitlement to service connection for a 
visual disorder, the residuals of a head 
injury, and a left knee disability.  He 
should also be provided with the information 
and evidence necessary to substantiate his 
claims for a visual disorder and erectile 
dysfunction on a secondary basis.

In particular, the Veteran should be informed 
that his claim for a visual disorder was 
denied in a final April 2005 rating decision 
because there was no indication of a 
connection between any current visual 
condition and his military service.  
Additionally, the Veteran should be informed 
of the information and evidence necessary to 
substantiate this claim as secondary to 
diabetes mellitus type II.  The Veteran 
should be informed that his claim for the 
residuals of a head injury was denied in a 
final April 2005 rating decision because 
there was no evidence of a head injury in his 
service treatment records or a nexus to 
service.  The Veteran should also be informed 
that his claim for a left knee disorder was 
denied in a final April 2005 rating decision 
because there was no evidence of a 
relationship between any current left knee 
disability and his military service.  

2.  The AMC/RO should obtain the Veteran's 
treatment records from the St. Albans and 
Brooklyn, New York, VA facilities dated from 
1991 to 1996 and associate them with the 
claims file. 

3.  After securing any necessary releases, 
the AMC/RO should obtain the private 
treatment records from Dr. M.C.K. for 
treatment if the Veteran's knees and a head 
injury since September 1990 and from Dr. B 
for a whole body injury in April 1991, as 
identified in the May 1991 VA examination 
report.  Additionally, the AMC/RO should 
attempt to obtain private treatment records 
from H.M.O./Dr. S.O. for osteoarthritis and 
from S.M.A./Dr. E.O.A. for a knee as 
identified in the June 2006 release.  It 
should be noted that the Board has used 
initials to protect the identity of the 
Veteran.  However, in all correspondence to 
the Veteran, the R)/AMC should refer to the 
full names of the private treatment providers 
to aid him in identifying such records.

4.  The AMC/RO should obtain  should obtain 
and associate with the claims file the Social 
Security Administration (SSA) decision to 
award benefits to the Veteran and the records 
upon which that determination was based.  If 
the search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of these 
records.

5.  After the forgoing development has been 
completed, the Veteran should be scheduled 
for a VA examination to evaluate his claim 
for service connection for diabetes mellitus 
type II.  A copy of the claims folder and 
this remand must be made available to the 
examiner in conjunction with the examination.  

Based on a review of the claims folder and the 
examination findings, the examiner should 
address whether the Veteran has a current 
diagnosis of diabetes mellitus type II.

If and only if diabetes mellitus type II is 
diagnosed, the examiner should address whether 
the Veteran has a visual disorder and erectile 
dysfunction.  If he does have either of those 
disorders, the examiner should opine as to the 
relationship, if any, between the disorder and 
the Veteran's diabetes mellitus.  The examiner 
should opine as to whether it is likely, 
unlikely, at least as likely as not that 
erectile dysfunction and/or a visual disorder 
were either (a) proximately caused by or (b) 
proximately aggravated by the Veteran's 
diabetes mellitus type II.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

6.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.  Further development 
may include affording the Veteran a VA 
examination in connection with his claim for 
an increased evaluation for PTSD.

7.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


